Citation Nr: 0913778	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  03-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss. 

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected pes planus. 

3.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
hypertension.

4.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
diverticulosis.

5.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
depression. 

6. Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for skin 
condition.

7.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
hemorrhoids. 

8.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
testicle condition with sterility.

9.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
frostbitten ears.

10.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
epistaxis. 

11.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

12.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
residuals of radiation exposure. 

13.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
sinus condition. 

14.  Whether new and material has been received to reopen the 
Veteran's claim of entitlement to service connection for 
respiratory condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1954 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2002 and 
January 2005 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board notes that 
during the pendency of the appeal a January 2005 RO rating 
decision granted the Veteran an increased 10 percent rating 
for his service-connected pes planus, effective June 16, 
1998. 

As a rating higher than 10 percent for the service-connected 
pes planus is available, and as a claimant is presumed to be 
seeking maximum available benefit for a given disability, the 
claim for higher ratings, as reflected on the title page, 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

Also during the pendency of the appeal, the January 2005 RO 
rating decision granted the Veteran service connection for 
bilateral hearing loss; therefore, the issue of entitlement 
to service connection for bilateral hearing loss is not 
before the Board.  However, the Board notes that the Veteran 
has now perfected an appeal for the issue of entitlement to 
an initial compensable rating for service-connected bilateral 
hearing loss and that is now before the Board. 

The Board notes that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence has been received to reopen the claims, because the 
issues go to the Board's jurisdiction to reach and adjudicate 
the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned acting Veterans 
Law Judge in July 2008. 

The Board notes that at the Veteran's hearing he stated that 
he wanted to reopen his claims for entitlement to service 
connection for tinnitus and sleep apnea. Therefore, the Board 
refers those issues to the RO for further development. 

The issues of an increased rating for service-connected pes 
planus and a compensable rating for bilateral hearing loss 
and the now reopened issues of entitlement to service 
connection for hypertension, depression, diverticulosis, skin 
condition, PTSD, residuals of radiation exposure, sinus 
condition, and a respiratory condition are remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  In a March 1999 rating action, the RO denied the original 
claims of service connection for depression, hemorrhoids, 
epistaxis, frostbitten ears, hypertension, diverticulosis, 
skin condition, testicle condition, PTSD, radiation exposure, 
sinus condition, and respiratory condition as listed; as the 
Veteran did not timely appeal, the decision became final.  

3.  The evidence received since March 1999 does not bear 
directly and substantially on the claims of hemorrhoids, 
epistaxis, testicle condition with sterility, frostbitten 
ears, is cumulative and redundant; by itself or in 
combination with the other evidence, it is not significant 
that it must be considered in order to fairly adjudicate 
those claims.  

4.  The evidence received since March 1999 bears directly and 
substantially on the claims of depression, hypertension, 
diverticulosis, skin condition, residuals of radiation 
exposure, PTSD, sinus condition, and respiratory condition 
and is neither cumulative nor redundant; by itself or in 
combination with the other evidence, it is so significant 
that it must be considered in order to fairly adjudicate 
those claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claims of service connection for hemorrhoids, 
epistaxis, testicle condition with sterility and frostbitten 
ears.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).  

2.  New and material evidence has been submitted to reopen 
the claims of service connection for depression, 
hypertension, diverticulosis, skin condition, residuals of 
radiation exposure, PTSD, sinus condition, and respiratory 
condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2001, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

In August 2001 the RO sent the Veteran notification of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Veteran was afforded time to respond before the RO issued 
the April 2002 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2001 letter and a May 2005 letter satisfy  the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2001 and May 2005 letters advised the Veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board's decision below denies the Veteran's petition to 
reopen a previously denied claim therefore; no disability 
rating or effective date is assigned.   

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
Under 38 U.S.C.A. § 5103A when the issues on appeal is new 
and material evidence there is no duty to provide a medical 
examination until the claim is reopened.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in July 2008. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims of new and material 
evidence.   


II. Analysis of Petitions to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted his original claims of service 
connection for depression, hemorrhoids, epistaxis, 
frostbitten ears, hypertension, diverticulosis, skin 
condition, testicle condition, PTSD, residuals of radiation 
exposure, sinus condition, and respiratory condition in June 
1998.  A March 1999 rating decision denied service connection 
for the issues of hypertension, diverticulous, epistaxis, 
depression, frostbite, PTSD, residual of radiation exposure, 
skin condition, sinus condition, respiratory condition, 
hemorrhoids, and testicle condition.  The Veteran then filed 
a Notice of Disagreement in February 2000; however, he failed 
to file a timely VA-9 Substantive Appeal.  Therefore, the 
March 1999 rating decision is considered final.  38 U.S.C.A. 
§ 7104, 7105.

The Board notes that VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Veteran filed petition to reopen his previously denied 
service connection claims in May 2001. 

Regarding petitions to reopen filed prior to August 29, 2001, 
as in this appeal, Title 38, Code of Federal Regulations, 
3.156(a) defines new and material evidence as evidence that 
was not previously submitted to agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
adjudicate the claim.  38 C.F.R. § 3.156(a) (2000).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  




Testicle condition with sterility, frostbitten ears and 
hemorrhoids

The issues of entitlement to service connection for testicle 
condition with sterility, frostbitten ears and hemorrhoids 
were originally denied because there was no evidence of any 
in-service diagnosis, evidence of a current disability, or a 
nexus between the Veteran's service and those claimed 
conditions.  

The evidence associated with the records at the time of the 
March 1999 rating decision for the issues of entitlement to 
service connection for testicle condition with sterility, 
frostbitten ears and hemorrhoids was only the Veteran's 
service treatment records.  Those service treatment records 
did not show any in-service diagnoses or treatment for any of 
those disabilities.  

The evidence associated with the record since the March 1999 
rating decision includes the Veteran and his wife's July 2008 
Board testimony at which time additional statements and 
evidence were submitted.  The new evidence also includes VA 
and private treatment records received after the March 1999 
rating decision, which includes an October 1994 surgical 
report for a spermatoceltomy.  There is not medical evidence 
regarding the claimed frostbitten ears and hemorrhoids.  The 
Board finds that the evidence submitted since the March 1999 
rating decision while it was not previously submitted does 
not bear directly and substantially on the specific matters 
under consideration, it is cumulative and redundant and it is 
not, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
adjudicate the claims.  The Veteran has not submitted any 
evidence of current diagnoses, in-service treatment, or the 
possibility of a nexus.  The testimony of the Veteran and his 
spouse as well as the lay evidence submitted, are not 
considered competent to reopen the claim for service 
connection.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim). 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection testicle condition with sterility, frostbitten 
ears and hemorrhoids has not been received, and the rating 
decision of March 1999 remains final.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen these finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).   


Epistaxis

The evidence associated with the records at the time of the 
March 1999 rating decision for the issue of entitlement to 
service connection for epistaxis was only the Veteran's 
service treatment records, which showed a history of frequent 
nose bleeds and no underlying diagnosis.  The March 1999 
rating decision denied service connection because there was 
no evidence of a current diagnosis.  

The evidence associated with the record since the March 1999 
rating decision includes VA and private treatment records, 
the Veteran's and his spouse testimony and well as lay 
statements.  A careful review of the Veteran's private 
treatment records and VA treatment records did not reveal any 
current diagnosis or treatment of epistaxis since service.  

The Board finds that the evidence submitted since the March 
1999 rating decision while it was not previously submitted 
does not bear directly and substantially on the specific 
matters under consideration and it cumulative and redundant 
and is it not by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly adjudicate the claim.  This is because the Veteran 
has not submitted any evidence of current diagnosis or post-
service treatment of epistaxis.  The Board has only received 
the Veteran's testimony; however, his statements are not 
considered competent to reopen the claim for service 
connection.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim). 

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for epistaxis has not been received, and the 
rating decision of March 1999 remains final.  As the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen these finally disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


Hypertension and diverticulosis 

The issues of entitlement to service connection for 
hypertension and diverticulosis were originally denied 
because at the time of the March 1999 RO rating decision the 
evidence showed that that he did not have any in-service 
diagnosis or treatment for hypertension or diverticulosis.  

The evidence associated with the records at the time of the 
March 1999 rating decision for the issues of entitlement to 
service connection for hypertension and service connection 
for diverticulosis were his service treatment records, that 
were silent for any in-service or treatment for hypertension 
and diverticulosis, and a March 1997 treatment record that 
showed the Veteran had a diagnosis of diverticulosis, a lower 
GI bleed, and a colonoscopy was performed.  

The evidence associated with the record since the March 1999 
rating decision includes but not limited to evidence that the 
Veteran was treated in-service for hypertension and 
diverticulous, VA treatment notes, current diagnoses, and the 
Veteran's testimony.  Specifically, the new evidence shows 
that Veteran was treated in April 1958 for hypertension and 
was diagnosed in November 1988, September 2000, and March 
2007 with hypertension.  The new medical evidence for 
diverticulosis includes a November 2006 treatment note that 
he had a long standing history of constipation since his 
20's. 

The Board accordingly finds that the evidence associated with 
the record since the March 1999 rating decision is new and 
material.  This evidence is new and material because it was 
not previously submitted to agency decision makers and it 
bears directly and substantially on the specific matter of 
whether the Veteran had a current diagnosis of hypertension 
and diverticulous and if it is related to service and 
therefore, must be considered in order to fairly adjudicate 
those claims.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claims of service connection 
of hypertension and diverticulous. 


Skin condition and claimed residuals of radiation exposure

The issue of entitlement to service connection for skin 
condition was originally denied because at the time of the 
March 1999 RO rating decision the evidence showed no evidence 
of any in-service diagnosis or treatment of a skin condition 
or a current skin condition.  The evidence at the time of the 
March 1999 RO rating decision was the Veteran's service 
treatment records. 

The evidence associated with the record since the March 1999 
rating decision includes the Veteran's testimony and private 
treatment records.  The new evidence also includes the 
testimony of the Veteran and his spouse to the effect that 
his current skin condition is related to both sun and other 
radiation exposure during service.  In June 2001 the Veteran 
was diagnosed with multiple actinic keratosis and in August 
2002 it was noted that he had keratoses due to sun exposure.   

The Board accordingly finds that the evidence associated with 
the record since the March 1999 rating decision is new and 
material.  This evidence is new and material because it was 
not previously submitted to agency decision makers and it 
bears directly and substantially on the specific matter of 
whether the Veteran had a current diagnosis of skin condition 
that could be related to service and it must be considered in 
order to fairly adjudicate the claim.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a skin condition.    




Sinus condition and Respiratory condition 

The issues of entitlement to service connection for a sinus 
condition and a respiratory condition were originally denied 
because at the time of the March 1999 RO rating decision the 
evidence showed that the Veteran had some in-service 
treatment for his sinuses and for a respiratory condition; 
however, there was no evidence of any current disability or 
chronic problems.  The evidence at the time of the March 1999 
rating decision was his service treatment records. 

The evidence associated with the record since the March 1999 
rating decision includes the Veteran's VA treatment notes, 
private treatment notes, and the Veteran's testimony.  
Specifically, the Veteran's VA treatment records show that he 
was treated for a cough post-service and was diagnosed with 
sinusitis in June 1986 and had a CT scan that showed mucosal 
thickening in June 1998. 

The Board accordingly finds that the evidence associated with 
the record since the March 1999 rating decision is new and 
material.  This evidence is new and material because it was 
not previously submitted to agency decision makers and it 
bears directly and substantially on the specific matter of 
whether the Veteran has a current diagnosis of a sinus 
condition and respiratory condition and evidence of recurrent 
treatment in service and therefore, must be considered in 
order to fairly adjudicate those claims.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for sinus condition and respiratory condition.    


PTSD and Depression

The issues of entitlement to service connection for PTSD and 
depression were originally denied because at the time of the 
March 1999 RO rating decision there was no evidence of a 
diagnosis of PTSD or a diagnosis of depression.  The evidence 
at the time of the March 1999 RO rating decision was the 
Veteran's service treatment records and his statement of his 
in-service PTSD stressor being a laceration of his finger. 

The evidence associated with the record since the March 1999 
rating decision includes VA treatment notes, private 
treatment notes, and the Veteran's testimony.   The evidence 
specifically includes diagnoses of depression in May 2003, 
August 2004, and February 2005.  The medical evidence for 
PTSD shows no diagnosis of PTSD in September 2000 and 
February 2005; however, he was diagnosed with PTSD in August 
2002, August 2004, and April 2005.  In addition, the Veteran 
asserted a new in-service stressor of a fellow soldier who 
was killed at Pease Air Force Base in New Hampshire after he 
took the Veteran's place that day. 

The Board accordingly finds that the evidence associated with 
the record since the March 1999 rating decision is new and 
material evidence.  This evidence is new and material because 
it was not previously submitted to agency decision makers and 
it bears directly and substantially on the specific matter of 
whether the Veteran has current diagnoses of depression, 
PTSD, and potential stressors and they must be considered in 
order to fairly adjudicate the claims.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for PTSD and depression.  


ORDER

As new and material evidence has not been presented to reopen 
the claims of service connection for hemorrhoids, epistaxis, 
testicle condition, and frostbitten ears the appeal to this 
extent is denied.  

As new and material evidence has been presented to reopen the 
claims of service connection for hypertension, 
diverticulosis, skin condition, residuals of radiation 
exposure, PTSD, depression, sinus condition, and respiratory 
condition, the appeals to this extent is allowed.  


REMAND

The Board notes that further development is warranted for the 
now reopened issues of hypertension, diverticulosis, skin 
condition, residuals of radiation exposure, PTSD, depression, 
sinus condition, and respiratory condition, as well as his 
service-connected pes planus and his service-connected 
bilateral hearing loss. 

The Veteran testified that his service-connected pes planus 
and bilateral hearing loss have increased in severity.  The 
Board notes that the Veteran's last VA foot examination was 
in March 2002.  The Board notes that when a Veteran claims 
that his condition is worse than when originally rated, and 
when the available evidence is too old for an evaluation of 
the claimant's current condition, VA's duty to assist 
includes providing him with a new examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the RO 
should arrange for the Veteran to have a VA audiological 
examination and a VA podiatry examination to determine the 
current severity of his service-connected disabilities.

The Board finds that further development is warranted for the 
now reopened issues of hypertension, diverticulosis, skin 
condition, residuals of radiation exposure, depression, sinus 
condition, and respiratory condition.  The Board notes that 
as discussed herein above the Veteran has current diagnoses 
for all of his reopened claims.  Therefore, the Board finds 
that the RO should arrange for the Veteran to have VA 
examinations to determine if his current diagnoses are at 
least likely as not related to his military service. 

In regards, to the issue of entitlement to service connection 
for PTSD the Board notes that the Veteran has asserted two 
stressors, with one being a laceration of his finger.  He 
testified that his second in-service stressor was related to 
the death of a fellow soldier at Pease Air Force Base in New 
Hampshire in 1959.  The Board notes that in August 2002 
private treatment records diagnosed the Veteran with PTSD.  
The Board finds that the RO should request a PTSD 
questionnaire from the Veteran in order to obtain specific 
stressor information, i.e. location, dates, events, and 
people. 

The Board finds that the Veteran has submitted information to 
verify the alleged stressors through U.S. Army and Joint 
Service Records Research Center (USA JSRRC).  The Board also 
notes that VA is obligated to obtain relevant records 
pertaining to claimant's active military service that are 
held or maintained by a government entity, if the claimant 
furnished sufficient information to locate those records.  38 
U.S.C.A. § 5103A(b)(3)(c)(1).  

The RO should then arrange for the Veteran to have a VA 
examination to determine the nature and etiology of the 
Veteran's PTSD.  The Board notes that the Veteran had a post-
service motor vehicle accident in May 2002.  It is noted that 
an August 2002 diagnosis for PTSD was related to service and 
in April 2005 a private physician stated that the post-
service motor vehicle accident brought back the Veteran's in-
service stressors.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claims.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should send the Veteran a PTSD 
verification letter to obtain specific 
stressor information, i.e. location, 
dates, events, and people.  

4.  Then the RO should undertake all 
indicated action in order to verify the 
claimed stressors with USA JSRRC, 
specifically the mortar attacks and the 
death that the Veteran witnessed.  

5.  The Veteran then should be scheduled 
for a VA examination to ascertain the 
current severity of the Veteran's 
service-connected pes planus and 
bilateral hearing loss.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

6.  The Veteran then should be scheduled 
for the appropriate VA examination to 
ascertain the nature and likely etiology 
of the skin condition, depression, sinus 
condition, a respiratory condition, 
hypertension, and diverticulous.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

For each of the following claimed 
disabilities: sinus condition, a 
respiratory condition, hypertension, skin 
condition , depression, and 
diverticulous, each examiner should set 
forth each currently found disability and 
determine whether it is at least as 
likely as not that the Veteran currently 
suffers from any current disability that 
is due to the Veteran's active service.  
With regard to the claimed skin 
condition, the examiner should also 
indicate whether the Veteran has a 
current skin disability that is related 
to either sun exposure or radiation 
exposure during his active service. 

The examiners should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

7.  The Veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

If evidence corroborating the occurrence 
of any claimed in-service stressful 
experience(s) is received, the examiner 
should render an opinion regarding the 
currently diagnosed PTSD as a result of 
the verified stressor(s).  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner must explain how the diagnostic 
criteria are met, to include specific 
comment upon the link between the current 
symptomatology and the Veteran's verified 
stressor(s).  The VA examiner should 
state if the Veteran's PTSD is due to his 
post-service motor vehicle accident. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the Veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


